Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of S.N. 16/276425, now US Patent No. 10,960,975.  The preliminary amendment filed 6/7/21 has been entered.  Claims 21-40 are pending.
2.	The IDS filed 3/29/21 has been considered.  The documents listed were made of record in the parent application (supra).
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,960,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the above listed application claims are essential set forth in the reference claims (patent claims 1 and 8).
Taking application claim 21 as exemplary, the application claim is shown on the left and the reference claim (patent claim 1) is shown on the right with the common limitations underlined.
A computer-implemented method for aircraft noise signature mitigation, the method comprising: determining a route between a starting location and an ending location, wherein a selected aircraft is determined for the route based on a noise signature of the selected aircraft; accessing data indicative of real-time noise data associated with the route; determining a desired change in the noise signature of the selected aircraft; and transmitting a message to the selected aircraft with instructions to modify operations of the aircraft based on the desired change in the noise signature of the selected aircraft.





A computer-implemented method for aircraft noise signature mitigation, the method comprising: receiving a request including a starting vertiport location and an ending vertiport location; accessing noise signatures of available aircraft; selecting an aircraft based on the noise signatures of the available aircraft; accessing map data of a geographic region including the starting vertiport location and the ending vertiport location; determining a route between the starting vertiport location and the ending vertiport location; accessing real-time noise data generated by one or more sensors; determining a desired change in the noise signature of the aircraft; and transmitting a message to the aircraft with instructions to modify operations of the aircraft based on the desired change in the noise signature of the aircraft.
	The limitations of the application claim are essentially set forth in the refence claim, except for a slight difference in wording, and thus are anticipated and/or made obvious in view thereof.  The remaining claims were similarly compared and the results are as follows (app/pat): 24,26,27,28/1; 29/8.  Note claim 27 refers to a VTOL aircraft whereas the reference/patent claims refer to a vertiport and aircraft.  However, vertiport is a term of art for landing locations configured for VTOL aircraft (see as exemplary Shannon (US 2019/0221127) at paragraph [0016]).
4.	Claims 21-36 are distinguishable over the prior art insofar as the claims include at least features set forth in the claims allowed in the parent application; namely determining a desired change in the noise signature of the selected aircraft and transmitting a message to the selected aircraft with instructions to modify operations of the aircraft based on the desired change in the noise signature of the selected aircraft.
Claims 37-40 are distinguishable for at least the features of providing real-time noise data to a system remote from the aircraft; receiving a message to modify operations of the aircraft based on a desired change in a noise signature of the aircraft, wherein the desired change in the noise signature of the aircraft is determined based at least in part on the real-time noise data; and modifying the operations of the aircraft to implement the desired change in the noise signature of the aircraft.
5.	The closest prior art appears to be Shannon (US 2019/0221127) which discloses receiving a request for service between a first location (vertiport) and a second location (vertiport), determining at least one route between the locations, selecting an available aircraft for providing the service, and communicating the information to the requestor [0042, 0043, 0071, 0073, 0074; claim 1].  The document does not address noise signatures or changes in aircraft operations based on real-time noise data. The other documents cited in the IDS and made of record in the parent application include teachings of aircraft flight planning and flight control taking into consideration noise abatement areas, in particular:
● Darnell (US 2018/0354636)- optimizes aircraft control to comply with noise constraints; maps of noise restricted areas; includes changing flight path if required; does not appear to use real-time noise data.
● Beckman (US 9,802,702)- varies the speed of UAV motors to reduce noise signature; uses microphone to measure noise of UAV; deviates from ideal path if required; comparison of sensed noise level with threshold (Fig. 9).
● Herkes (US 8,311,686)- provides information to operate aircraft relative to predicted and real-time noise levels along a flight path; ground-based noise monitoring stations; predicted or actual noise levels compared to noise limits along the flight path.
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
● Schmitz et al. (Reduction of VTOL Operational Noise through Flight Trajectory Management)- general description of VTOLs and noise issues and abatement through changing flight trajectory.
7.	Claims 31-40 are allowed.  Claims 22, 23, 25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661